Citation Nr: 1745971	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1956 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2017.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from engaging in or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Here, the Veteran is service-connected for prostate cancer residuals (40 percent), tinnitus (10 percent), and hearing loss (0 percent).  His combined rating is 50 percent.  Therefore, he does not meet the schedular criteria for consideration of TDIU.  However, even when the rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

Through his July 2014 VA Form 21-8940 and hearing testimony, the Veteran reported a long history of working as an airline pilot until 1998.  He also has four years of college level education, and reported additional training in accident investigation.  Notably, the Veteran specified in his form that his prostate cancer residuals were the disability which prevented gainful employment.  At no point, including in his August 2017 hearing, has he asserted that his tinnitus or hearing loss impact his ability to work, and the evidence does not otherwise reflect any functional impairment from those conditions.

The functional impact of the Veteran's prostate cancer residuals is abundantly clear from the evidence.  His own statements, his wife statement, VA examinations from January 2012 and April 2014, and a June 2015 Disability Benefits Questionnaire from his treating physician all establish that the Veteran has a daytime voiding interval of about 60 to 90 minutes, and that he wears absorbent materials which must be changed 2 to 4 times a day.  Through his own statements and testimony, he has described how he must generally plan around his frequent trips to the restroom, including in the context of trips out of the house (such as shopping and traveling), as well as in an occupational setting (including attending or conducting meetings).

The Board acknowledges the various functional limitations identified in the evidence.  However, the assigned 40 percent rating for prostate cancer residuals specifically contemplates a daytime voiding interval of less than one hour.  38 C.F.R. § 4.115a.  This rating also represents the average impairment in earning capacity in civil occupations resulting from his condition, and is considered adequate to compensate for considerable loss of working time.  38 C.F.R. § 4.1.  In other words, the rating schedule specifically acknowledges that very frequent daytime urination impacts the ability to work at a level commensurate with the 40 percent rating.  The evidence does not reflect some factor that takes this Veteran's case "outside the norm" of any other veteran rated at the same level.  Van Hoose, supra.  

In addition, the Veteran also reported that he was working as a director of the California Prostate Cancer Coalition advocating for legislation, and as a peer navigator at the University of California-Davis Cancer Center mentoring prostate cancer patients and their families.  These volunteer activities indicate the Veteran is generally capable of performing the mental and physical acts of employment.  Id.

In an April 2016 statement, the Veteran put forth an argument that his need to use the restroom every 60 to 90 minutes would result in an average of 6 restroom visits in an 8-hour workday.  He estimated that, at 10 minutes per visit, he would spend one hour of each 8-hour day visiting the restroom.  He further argued that the State of California's Industrial Welfare Commission required employers to provide certain rest periods which equate to about 25 to 30 minutes for each 8-hour work day.  Combining this with his restroom use, he stated that he would be unproductive for 90 minutes during each 8-hour work day, or approximately 19 percent of the time.  He argued that it would be unrealistic for an employer to hire someone who would be unproductive for 19 percent of each day.

The Board has considered this argument.  However, the rest period requirements imposed by the Industrial Welfare Commission would be applicable to all potential employees, not just the Veteran.  In addition, all potential employees would use the restroom during the work day.  The only thing differentiating the Veteran from others in the workforce is the number of times he must use the restroom compared to what would be considered normal.  For the reasons discussed above, his greater voiding frequency and the associated impact on occupational function is adequately compensated by the assigned disability rating.

In sum, the Veteran does not meet the schedular criteria for a TDIU; he is generally capable of the mental and physical acts of employment; and the occupational impact of frequent urinary voiding associated with his prostate cancer residuals is already contemplated by the assigned 40 percent rating.  Therefore, a TDIU is not warranted in this case.


ORDER

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


